Continuing Abatement Order filed January 17, 2014.




                                                In The

                          Fourteenth Court of Appeals

                                         NO. 14-13-00993-CV



IN RE PATRICIA ANN POTTS, INDIVIDUALLY AND AS NEXT FRIEND
                 OF A.M.W., A CHILD, Relator


                                ORIGINAL PROCEEDING
                                  WRIT OF MANDAMUS
                                     11th District Court
                                    Harris County, Texas
                             Trial Court Cause No. 2009-741611

                        CONTINUING ABATEMENT ORDER

        On November 8, 2013, relator Patricia Ann Potts, individually and as next
friend of A.M.W., a child, filed a petition for writ of mandamus in this Court. See

        1
           Relator was adjudged a vexatious litigant in Cause No. 2009-74161 by the Honorable Mike
Miller, presiding judge of the 11th District Court of Harris County. Judge Miller’s judgment prohibits
relator from filing, in propria persona, any new litigation in this state without the permission of a local
administrative judge. This original proceeding stems from the denial of such permission in a new
litigation for which a separate cause number has not been assigned. See Tex. Civ. Prac. & Rem. Code
§ 11.102(f).
Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. In the petition, relator asks
this Court to compel respondent, the Honorable Ken Wise, local administrative
judge of Harris County, to vacate his order dated October 10, 2013, denying her
request as a vexatious litigant to file suit against Affiliated Computer Services, Inc.

      When relator filed her petition, respondent no longer held public office as
the local administrative judge of Harris County. By rule, we must abate this
original proceeding to permit respondent’s successor to reconsider the decision
regarding relator’s request. See Tex. R. App. P. 7.2(b); see also In re Baylor Med.
Ctr. at Garland, 280 S.W.3d 227, 228 (Tex. 2008) (orig. proceeding) (“Mandamus
will not issue against a new judge for what a former one did.”). Accordingly, on
November 19, 2013, we abated this case until December 19, 2013, and directed the
new administrative judge of Harris County to advise this Court of the action taken
on relator’s request.

      The new administrative judge of Harris County has not advised this Court of
the action taken on relator’s request. Therefore, this Court ORDERS the
abatement of this case continued until February 17, 2014, at which time the new
administrative judge of Harris County shall advise this Court of the action taken on
relator’s request. This Court will then consider a motion to reinstate or dismiss this
original proceeding, as appropriate.


                                   PER CURIAM

Panel consists of Justices Christopher, Donovan, and Brown.




                                           2